         Case 1:17-cv-01994-YK Document 23 Filed 11/05/18 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_______________________________
SHAWN BEACHLER                  :
                                :
     Plaintiff,                 :
                                :
            v.                  :
                                : Civil Action No. 1:17-CV-01994 - YK
CON-WAY FREIGHT, INC. ET AL.:
                                : Electronically Filed
                                :
     Defendants                 :

               STIPULATION OF VOLUNTARY DISMISSAL
                  PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)


      IT IS HEREBY STIPULATED by and between the parties that the above

entitled action against the Defendants, individually and collectively, is dismissed

with prejudice, with each party to bear their own attorneys’ fees and costs.

                                RESPECTFULLY SUBMITTED,

                                FOR THE PLAINTIFF,

                                /s/ Lisa Matukaitis______
                                Lisa Matukaitis, Esquire
                                PA Attorney I.D. No. 20246
                                P.O. Box 1260
                                Camp Hill, PA 17001-1260
                                (717) 412-7759
                                lm@matlawllc.com
                                Attorney for Plaintiff
       Case 1:17-cv-01994-YK Document 23 Filed 11/05/18 Page 2 of 3




                            /s/ Robert P. Floyd, III
                            Robert P. Floyd, III, Esq.
                            PA Bar No 73241
                            Constangy, Brooks, Smith & Prophete, LLP
                            rfloyd@constangy.com
                            12500 Fair Lakes Circle, Suite 300
                            Fairfax, VA 22033
                            Main: 571-522-6109

                            Attorneys for Defendants

November 5, 2018



                            BY THE COURT:

                            _____________________________
                            KANE, J., U.S. DISTRICT JUDGE




                                    2
        Case 1:17-cv-01994-YK Document 23 Filed 11/05/18 Page 3 of 3




                        CERTIFICATE OF SERVICE



      The undersigned counsel hereby certifies that on the 5th day of November

2018 a true and correct copy of the Stipulation of Dismissal was served

electronically on counsel for Defendants via ECF.


                            Attorneys for Defendants

                         Jena S. Cottreau, Esq., Partner
                   Constangy, Brooks, Smith & Prophete LLP
                            12500 Fair Lakes Circle
                                    Suite 300
                            Fairfax, VA 22033-3804




                                            s/Lisa Matukaitis

                                      Lisa Matukaitis, Esq.




                                        3
